EXHIBIT 10.3

 

FIRST AMENDMENT
TO TERM LOAN CREDIT AND GUARANTY AGREEMENT

 

THIS FIRST AMENDMENT TO TERM LOAN CREDIT AND GUARANTY AGREEMENT (this
“Amendment”) is dated as of February 23, 2006 and is entered into by and among
NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), NEWPAGE HOLDING
CORPORATION, a Delaware corporation (“Holdings”), CERTAIN FINANCIAL INSTITUTIONS
listed on the signature pages hereto (the “Lenders”), GOLDMAN SACHS CREDIT
PARTNERS L.P. (“GSCP”), as Joint Lead Arranger, Joint Bookrunner and
Co-Syndication Agent, UBS SECURITIES LLC, as Joint Lead Arranger, Joint
Bookrunner and Co-Syndication Agent, and GSCP, as Administrative Agent
(“Administrative Agent”) and, for purposes of Section IV hereof, the CREDIT
SUPPORT PARTIES listed on the signature papers hereto, and is made with
reference to that certain TERM LOAN CREDIT AND GUARANTY AGREEMENT dated as of
May 2, 2005 (as amended through the date hereof, the “Credit Agreement”) by and
among Borrower, Holdings, the subsidiaries of Borrower named therein, Lenders,
Co-Syndication Agents, and Administrative Agent.  Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement after giving effect to this Amendment.

 

RECITALS

 

WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and

 

WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree
to such amendment relating to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I.     AMENDMENTS TO CREDIT AGREEMENT

 

A.     Section 6.9(c) of the Credit Agreement is hereby amended by replacing the
amount “$200,000,000” in the fourth line thereof with “$250,000,000”.

 

SECTION II.     CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

 

A.     Execution. Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
Requisite Lenders.

 

--------------------------------------------------------------------------------


 

B.     Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

 

C.     Other Documents.  Administrative Agent and Lenders shall have received
such other documents, information or agreements regarding Credit Parties as
Administrative Agent or Collateral Agent may reasonably request.

 

SECTION III.     REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:

 

A.     Corporate Power and Authority.  Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.

 

B.     Authorization of Agreements.  The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party.

 

C.     No Conflict.  The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Holdings, Borrower or any Credit Party or (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any Contractual Obligation of the
applicable Credit Party, where any such conflict, violation, breach or default
referred to in clause (i) or (ii) of this Section III.C., could reasonably be
expected to have a Material Adverse Effect, (iii) except as permitted under the
Amended Agreement, result in or require the creation or imposition of any Lien
upon any of the properties or assets of each Credit Party (other than any Liens
created under any of the Credit Documents in favor of Administrative Agent on
behalf of Lenders), or (iv) require any approval of stockholders or partners or
any approval or consent of any Person under any Contractual Obligation of each
Credit Party, except for such approvals or consents which will be obtained on or
before the First Amendment Effective Date and except for any such approvals or
consents the failure of which to obtain will not have a Material Adverse Effect.

 

D.     Governmental Consents.  No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in

 

2

--------------------------------------------------------------------------------


 

connection with the execution and delivery by each Credit Party of this
Amendment and the performance by Borrower and Holdings of the Amended Agreement
and the other Credit Documents, except for such actions, consents and approvals
the failure to obtain or make could not reasonably be expected to result in a
Material Adverse Effect or which have been obtained and are in full force and
effect.

 

E.     Binding Obligation.  This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

F.     Incorporation of Representations and Warranties From Credit Agreement.
The representations and warranties contained in Section 4 of the Amended
Agreement are and will be true and correct in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

 

G.     Absence of Default.  No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.

 

SECTION IV.     ACKNOWLEDGMENT AND CONSENT

 

Each Domestic Subsidiary listed on the signature pages hereto and Holdings are
referred to herein as a “Credit Support Party” and collectively as the “Credit
Support Parties”, and the Credit Documents to which they are a party are
collectively referred to herein as the “Credit Support Documents”.

 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment.  Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Credit Support Documents the payment and
performance of all “Obligations” under each of the Credit Support Documents to
which is a party (in each case as such terms are defined in the applicable
Credit Support Document).

 

Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.  Each Credit Support Party

 

3

--------------------------------------------------------------------------------


 

represents and warrants that all representations and warranties contained in the
Amended Agreement and the Credit Support Documents to which it is a party or
otherwise bound are true and correct in all material respects on and as of the
First Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

 

Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Credit Support
Party is not required by the terms of the Credit Agreement or any other Credit
Support Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Support Document shall be deemed to require the
consent of such Credit Support Party to any future amendments to the Credit
Agreement.

 

SECTION V.     MISCELLANEOUS

 

A.     Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

 

(i)     On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

 

(ii)     Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

(iii)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

 

B.     Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

C.     Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

4

--------------------------------------------------------------------------------


 

D.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

[Remainder of this page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

NEWPAGE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Matthew L. Jesch

 

 

 

Name:

Matthew L. Jesch

 

 

Title:

Vice President and CFO

 

 

 

 

 

 

 

NEWPAGE HOLDING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Matthew L. Jesch

 

 

 

Name:

Matthew L. Jesch

 

 

Title:

Vice President and CFO

 

 

 

 

CHILLICOTHE PAPER INC.

 

WICKLIFFE PAPER COMPANY

 

 

 

 

 

 

 

By:

/s/ Matthew L. Jesch

 

 

 

Name:

Matthew L. Jesch

 

 

Title:

Vice President and CFO

 

 

 

 

ESCANABA PAPER COMPANY

 

LUKE PAPER COMPANY

 

RUMFORD PAPER COMPANY

 

NEWPAGE ENERGY SERVICES LLC

 

UPLAND RESOURCES, INC.

 

 

 

 

By:

/s/ Matthew L. Jesch

 

 

 

Name:

Matthew L. Jesch

 

 

Title:

Vice President and CFO

 

 

 

 

RUMFORD COGENERATION, INC.

 

RUMFORD FALLS POWER COMPANY

 

 

 

 

 

 

 

By:

/s/ Matthew L. Jesch

 

 

 

Name:

Matthew L. Jesch

 

 

Title:

Vice President and CFO

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Administrative Agent, Joint Lead Arranger, Joint
Bookrunner, Co-Syndication Agent, and a Lender

 

 

 

 

 

By:

/s/ [Illegible]

 

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------